DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 17 are pending.
Claims 1-14 and 17 (now claims 1-15) are allowed.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 9-12, filed May 3, 2022, with respect to the rejection of claims 1-14 and 17 under 35 U.S.C. 103 as being unpatentable over Kawachi et al.’073 (US 2104/0120073 A1)  in view of Kawachi et al.’311 (US 2015/0284311 A1) and further in view of Ueda et al. (US 2004/0214301 A1) have been fully considered and are persuasive.  The rejection of claims 1-14 and 17 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed May 3, 2022, with respect to the rejection of Claims 1-14 and 17 under 35 U.S.C. 103 as being unpatentable over Kawachi et al.’311 (US 2015/0284311 A1) in view of Kawachi et al.’073 (US 2104/0120073 A1) and further in view of Ueda et al. (US 2004/0214301 A1) have been fully considered and are persuasive.  The rejection of claims 1-14 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-14 and 17 are allowable over the prior art because the applicants have demonstrated surprising and unexpected results with respect to adding a reduced coenzyme Q10 Form II crystal as a seed crystal to a solution with a temperature of 32°C to 43°C, said solution comprising (a) at least one organic solvent selected from the group consisting of an alcohol, a hydrocarbon, an aliphatic acid ester and a nitrogen compound (see page 11 paragraph 6 to page 12 paragraph 2 and the Declaration under 37 CFR 1.132, both filed May 3, 2002.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699